PER CURIAM.
This is an appeal by the father from an order modifying a decree of divorce and requiring him to pay support for his child.1
 It would serve no purpose to set out the particular facts of this case. There is a sufficient change of circumstances, including the unsatisfactoriness of the prior arrangement wherein the child lived in the father’s home, to justify a change in the support order. The father remains willing to provide a home for the child while she goes to college, but he does not wish to make money payments. Since he is not the custodial parent of the child, he is obliged to provide support in the form of money payments.
Affirmed. Costs to respondent.

The decree predates and is therefore unaffected by ORS 107.108. Lekas v. Lekas, 23 Or App 601, 543 P2d 308 (1975), rev den (1976).